DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the application filed 6/18/2020.
Claims 1-22 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 recites “a third duty” should read “a third duty ratio” for consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 102 / 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-13 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jung et al. (KR 20140145326 A) (cited by Applicant) (machine translation attached).
Re claims 1 and 10-11 and 20, Jung discloses a washing machine (abstract) and a method of controlling a washing machine (abstract), the washing machine including a motor (ref. 14) configured to rotate a rotating tub (ref. 12) rotatably provided in a fixed tub (ref. 11) and a detergent supply device (ref. 40) configured to store softener, the method comprising: 
performing a first rinsing process (p. 6 ¶ 12-17 rinsing water) based on a first target water level and a first duty ratio of the motor (inherent in “drives the washing motor”); 
supplying water to an intermediate water level of the fixed tub based on a second rinsing process/final rinsing process starting (p. 6 ¶ 18-26 last rinsing…softening agent…water level for regulating the softening agent injection period); 
additionally supplying water to a second target water level together with the softener (p. 6 ¶ 24 softening agent in the middle of the rinsing water supply); 
setting a duty ratio of the motor to a second duty ratio higher than the first duty ratio (claim 21 “motor-on-time of the soft-agent adsorbing rinse by longer than the motor-on-time of the normal rinse”, i.e. duration of motor operation is longer relative to wash cycle, therefore a higher “duty ratio”); and 
driving the motor based on the second duty ratio (claim 21 motor for rotating…longer…).
Examiner takes the position that a longer motor-on-time fully satisfies a “higher duty ratio”, nonetheless, to the extent this may not be clear.  At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the operation times of the normal rinse and the softener rinse to correspond to smaller and larger “duty ratios”, in order to provide additional agitation and power to enhance adsorption of the softener.
Re claims 2-3 and 12-13, wherein the driving of the motor comprises driving the motor based on the second duty ratio for a first time (p. 7 ¶ 17 adsorption rinsing cycle of the softener…motor on time…); Regarding “wherein the driving of the motor based on the second duty ratio comprises driving the motor at a second rotation speed higher than a predetermined first rotation speed”, Jung teaches the softening agent for the purpose of “more evenly adsorbed to the laundry” (p. 7 ¶ 1) and “water flow to the laundry may be stronger” (p. 7 ¶ 18), as such the operation at a higher target RPM within a range of disclosed RPMs (90 to 130 RPM) is prima facie obvious to one of ordinary skill in the art optimizing the softener absorption rate, in view of the desire to enhance flow and adsorption.  See MPEP 2144.05(II) Routine Optimization Within Prior Art Conditions.
Re claim 21, Independent claim 22 defines over claim 11 only in the recitation of a water supply valve, at least one processor, and a memory.  Jung discloses a water supply valve (refs. 53, 54), at least one processor (ref. 72, claim 15 controller), and a memory (ref. 74 memory), as claimed.

Claim 6-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, as applied above, in view of Masuhada (JP 2014212886 A) (cited by Applicant) (machine translation attached).
Re claims 6-9 and 16-19, Jung discloses as shown above but does not explicitly disclose a fragrance course.  However, Masuhada discloses it is known in the washing machine art (abstract) to provide receiving an input from a user selecting a fragrance course (abstract “fragrance addition specification”; Description ¶5 “fragrance course”) through a control panel (ref. 13); and setting the intermediate water level and the second target water level based on the selection of the fragrance course (Description ¶ 5 “set water level”), wherein the driving of the motor comprises setting the duty ratio of the motor based on the selection of the fragrance course (abstract fragrance addition…charging means in rinsing step, for a longer period of time than in the standard specification, i.e. as discussed 
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the method of Jung to further include a setting for the duty ratio for a fragrance course, as suggested Masuhada, in order to ensure sufficient charging and adsorption of fragrance into the laundry.

Allowable Subject Matter
Claims 4-5, 14-15 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record teaches dividing a softener rinsing agent cycle into multiple parts but does not teach or suggest a third duty ratio lower than the first duty ratio for a second time after the first time elapses.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US9481957B2  note washing kinetics reduction in a reversing cycle based on fabric softeners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711